DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 10 (how is valve unit ‘10’ connected to redundancy port 14??) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1 upon further review it is unclear what the difference is between the brake pressure pilot control unit 8 and the brake pressure main valve unit 10.  It is unclear what structure, specifically, numerals 8 and 10 identify in figures 1,2.
Regarding claim 10 how exactly is the ‘redundancy pressure’ capable of being transmitted to the brake pressure main valve unit 10 via the redundancy port 14?  It does not appear from the figures valve unit 10 is connected to port 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 “ a brake pressure port” has been doubly claimed.  See line 3.
Claim 4 what is the difference between the “supply control pressure” and “the trailer supply pressure”?
Regarding claim 10 how exactly is the ‘redundancy pressure’ capable of being transmitted to the brake pressure main valve unit 10? Via the redundancy port 14?  It does not appear from the figures valve unit 10 is connected to port 14.
Claim 11 ‘the brake pressure pilot control unit’ lacks antecedent basis.
Claim 12 it is unclear what brake pressure “the brake pressure” refers to.
Claims 20-22 claim a method for controlling an electropneumatic trailer control valve unit dependent from a structural claim (i.e. the electropneumatic trailer control valve unit).  This is confusing since it crosses different statutory classes of invention and therefore becomes unclear what applicants are relying upon for patentability—the structure of the valve control unit or its method of control.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,7-11,13-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,338,783 in view of Riley 10,780,871. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to have claimed that the ‘trailer operating pressure’ in claim 1 of the ‘783 patent is a supply control pressure, as taught by Riley in figure 1 at 42,80.
Regarding claim 2 in light of the modification above these limitations are considered to be met.
Regarding claims 7-11,13-22 as readily apparent from the claimed limitations in patent ‘783 these limitations are met or simply an obvious variation of the patented claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-2,7-9,19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. U.S. 10,780,871 in view of Niglas et al. U.S. 2018/0273012 and Kasper et al. U.S. 2019/0315330.
Regarding claim 1 Riley et al. shows in figures 1 and 2 a system nearly identical in structure to
that of applicant’s as readily apparent from the figures.  The storage port, brake pressure port, trailer operating pressure port, are as per applicant’s.  The brake pressure pilot control unit is generally shown at 52.  Note in figure 2 the provision of an optional pressure protection valve 176 which may be considered to be a trailer protection valve assembly. Note the pneumatic control port at 116.
Riley et al. shows a trailer operating pressure/ supply control pressure at 40 and the fluid line for port 112.  However these appear to be mounted on the tractor.  It appears the ‘trailer control valve ‘52 and reservoir 40 in Riley could be relocated to the trailer as per Kasper et al. figure 1 at 80,82.
Lacking in Riley however is a specific showing of the structure of the valve as per applicant’s at 12.
Niglas shows a known tractor protection valve at 100,106.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have substituted a pressure control valve as shown by Niglas at 100, for the
valve assembly at 176 in Riley, simply as the obvious substitution of one well known valve in the
art for another dependent upon such well known engineering factors as costs and/or availability
and vehicle application.
Regarding claim 2 as broadly claimed, these limitations are met.
Regarding claim 7 subject to the 112 first para rejection above, (and as best understood), the protection valve would be located in Riley in the area of 176.
Regarding claims 8,9 subject to the 112 first para rejection above, and as broadly claimed, the tractor protection control valve in Riley as modified is capable of functioning as claimed.  
Regarding claims 19-21 due to the close similarity in structure and function to that of
applicant’s design, Riley as modified by Niglas, is considered to meet the claimed limitations as
readily apparent from the drawings.  For instance the ‘supply control pressure’ can come from a ‘supply pilot control unit’ 42,80 in Riley.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley/Niglas/Kasper as applied to claim 2 above, and further in view of Gomes U.S. 2019/0225197.
Regarding claim 4, subject to the 112 rejection above, (and as best understood) Riley lacks specifically stating the electropneumatic trailer control-valve unit is configured such that a rise of the supply control pressure occurs more rapidly than a rise of the trailer supply pressure, the trailer supply pressure being a pressure which is supplied to a trailer.
However according to applicants specification (see para 0038 of the corresponding U.S. Publication 20220250599) this is merely due to the selection of the diameter of the control lines.  Accordingly applicants appear to have no criticality in the spec for the rise in the supply control pressure or the selection of the diameter/cross sectional area of the pressure control lines.
The reference to Gnomes is relied upon to indicate a similar principle with the selection of control ports on a 3-way valve as discussed at the bottom of para 0072.
One having ordinary skill in the art at the time of the invention would have found it obvious to have used different diameter/cross sectional tubing for the pressure control lines supplying pressure to the trailer simply to save on costs and material.
Regarding claims 5-6 as modified above Riley meets these limitations.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley/Niglas/Kasper as applied to claim 1 above, and further in view of Kiel et al. U.S. 2013/0214588.
Regarding claims 10, (subject to the 112 rejection above and as best understood) Riley, as modified, lacks specifically showing a ‘redundancy port’ as claimed.
However Kiel at 226 shows such a port on the trailer control device 146 in figure 7.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have provided a pressure redundancy system in the form of a dual air circuit
system, including one or more ports, in Riley, as taught by Kiel, for increased reliability because of the redundancy of having a dual air circuit system on the tractor, the circuit with the greatest air pressure will be the source of air for the trailer. This ensures (for instance) that if there is a
failure to either the front or rear axle air circuits on the tractor/trailer, the trailer brakes will still
operate.
Regarding claim 11 note the ‘redundancy valve 122’ as per applicant’s.
Claims 12,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley/Niglas/Kasper as applied to claim 1 above, and further in view of Goers et al. U.S. 2019/0263371.
Regarding claim 12 Riley as modified lacks specifically showing an integrated sensor with the valve assembly 52.
The reference to Goers teaches a similar valve assembly 2 to that of Riley.  Note the sensor 12 which detects the brake pressure at a pneumatic control pressure output P22 of the trailer control valve 2 and provides this as a control parameter.
One having ordinary skill in the art before the date the invention was effectively filed would have found it obvious to have provided a sensor in the trailer control unit 52 of Riley to add a dimension of operability/ functionality of the brake system such as detecting a loss in pressure of the system/parking brake system.
Regarding claim 22 to have incorporated the functionality of being able to detect whether a trailer has been properly attached to the tractor/towing vehicle would have been obvious.
Allowable Subject Matter
Claims 3,13-18 (upon further review) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/28/22